Title: Andrew Smith to Thomas Jefferson, 1 July 1819
From: Smith, Andrew
To: Jefferson, Thomas


          
             Respected Sir
            Richmond 1st July 1819
          
          I had the honor to address you on the 18th Ulto, advising of the dissolution of the Copartnership of Smith & Riddle, of my having delivered to Captn Peyton the four Boxes of Glass ordered by you—and that henceforth, any future orders addressed to me Individually, would receive Particular attention—this I did in consequence of a desire expressed by my friends, proprietors of the Glass Manufactory at Boston, that I would continue my Agency for them—Previous to the date of my letter to you however, I had written to them my desire to transfer the business to some other Person, until I should be enabled to adjust the affairs of my late Concern, so as to Resume their business anew—I have Received their acquiescence to appoint the House named by me, say Otis Dunlop & Co, men of punctuality & Respectability, and my chief motive in troubling you now, is to advise you, that any farther orders for Glass, address’d to that House, will meet the Same attention as if address’d to myself.
          So soon as the affairs of my late firm are closed, I intend to take a journey thro’ the Eastern States, from whence my principal business is derived, on my return to Richmond I shall resume the Glass Agency, and shall give due Notice of the same in the Papers—until then, Messrs Otis Dunlop & Co will pay due attention to it—
          
            I am Respectfully Your Obedt Sert
            Andw Smith
          
        